DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, the random access configuration communicated in a second frequency spectrum different from the first frequency spectrum, wherein the random access configuration includes a target reception power level for a random access signal based on channel characteristic differences between the first frequency spectrum and the second frequency spectrum. 

 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0394779 (published 17 Feb. 2011) [hereinafter 	Guan] teaches wireless communication, comprising: (i.e. fig. 22 shows a device comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 281) communicating, by a first wireless communication device with a second wireless communication device, a random access configuration for a first frequency spectrum, the random access configuration communicated in a second frequency spectrum different from the first frequency spectrum; (i.e. fig. 6 shows a terminal device may receive a random access configuration on a first carrier frequency, the configuration for communication on a second carrier frequency (s21); see paragraphs 157 - 160) communicating, by the first wireless communication device with the second wireless communication device, a communication signal in the first frequency spectrum based on the random access configuration; (i.e. the terminal may receive a reference signal on the configured second carrier frequency (s23); see paragraph 165, 166) and communicating, by the first wireless communication device with the second wireless communication device, a random access signal in the first frequency spectrum based on the communication signal, wherein the random access signal is associated with a transmission power level determined based on at least a reception power of the communication signal and a transmission power level of the communication signal. (i.e. fig. 6 shows the terminal device may communicate with the network device based upon the configuration and received reference signal, the received reference signal may be used to determine a transmission power level based partly on the received power level of the reference signal (s24); see paragraphs 168)
	However, Guan does not teach the random access configuration communicated in a second frequency spectrum different from the first frequency spectrum, wherein the random access configuration includes a target reception power level for a random access signal based on channel characteristic differences between the first frequency spectrum and the second frequency spectrum. 

Additionally, all of the further limitations in 2 – 5, 7 - 10 and 12 - 17 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 17, 2022Primary Examiner, Art Unit 2471